258 F.3d 1116 (9th Cir. 2001)
JUAN ANIBAL AGUIRRE-AGUIRRE, Petitioner,v.IMMIGRATION AND NATURALIZATION ORDER SERVICE,  Respondent.
No. 99-70835
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Order Filed July 31, 2001

INS No. Apt-zlm-pcs
Before: Harry Pregerson, John T. Noonan, and Andrew J. Kleinfeld, Circuit Judges.

ORDER

1
The INS' motion to correct the order filed on April 17, 2001 is GRANTED.

The order is hereby amended as follows:

2
At slip opinion page 4692 the sentence: "October 26, 1999, this court remanded the case to the Board" is replaced with:


3
"October 26, 1999, this court denied Aguirre's petition for review.